        Case 1-17-45570-nhl          Doc 140        Filed 01/07/19     Entered 01/07/19 16:50:04




UNITED STATES BANKRUPTCY COURT                                       Hearing Date: January 10, 2019
EASTERN DISTRICT OF NEW YORK                                         Hearing Time: 2:00 p.m.
------------------------------------------------------x

In re                                                                Chapter 11

VORAS ENTERPRISES, INC.,                                             Case No. 17-45570 (NHL)

                                   Debtor.

------------------------------------------------------x

 LIMITED OBJECTION OF THE UNITED STATES TRUSTEE TO CONFIRMATION
        OF THE DEBTOR’S AMENDED PLAN OF REORGANIZATION


TO:       THE HONORABLE NANCY HERSHEY LORD,
          UNITED STATES BANKRUPTCY JUDGE:

          William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee’), by and through his undersigned counsel, respectfully submits this limited objection to

the confirmation of the amended plan of reorganization (the “Plan”), dated June 19, 2018 of

Voras Enterprises, Inc., (the “Debtor”). ECF Doc. No 110. For the reasons set forth below, the

Plan should not be confirmed unless the Debtor can establish that it meets the requirements of

section 1129 of the Bankruptcy Code. In support hereof, the United States Trustee respectfully

states:

    1. BACKGROUND

          The Debtor’s Plan, which provides for payment of all claims in full, is to be funded by a

sale of its property located at 609-619 Throop Avenue, Brooklyn, New York (the “Property”),

pursuant to a contract (the “Contract of Sale”) with 619 Throop Acquisition Corp. (“619 Throop”

or the “Purchaser”). The Contract of Sale, attached as Exhibit A to the Plan, as well as the Plan

itself, provide that a portion of the $12 million sale price (the “Purchase Price”) is to be paid to
        Case 1-17-45570-nhl           Doc 140   Filed 01/07/19     Entered 01/07/19 16:50:04




Northeast Brooklyn Development Corp. (“NEB”) 1 as a charitable contribution, and each

document states as follows:


                   The Purchase Price shall be the sum of (i) the amount necessary to
                   pay all administrative, professional, priority, secured, and
                   unsecured claims and costs of closing in the Case in cash, in full,
                   from the proceeds of sale (the “100-cent Plan Amount”); and (ii)
                   the difference between the 100-cent Plan Amount and
                   $12,000,000.00 (the “Charitable Contribution”). The Charitable
                   Contribution shall be paid to NEB, a 26 U.S.C. § 501(c)(3)
                   organization, as a charitable contribution.

ECF Doc. No 110.

      2. LIMITED OBJECTION

           It is unclear how the proceeds of sale can qualify as consideration for the purchase of the

Debtor’s Property on one hand, and as a charitable contribution from the Purchaser to a non-

debtor entity on the other. This proposed sale transaction, that would bestow a benefit on NEB

and 916 Throop, calls into question who negotiated the arrangement on behalf of NEB, and why

this non-debtor entity has been inserted into a sale transaction of estate Property for the sole

purpose of receiving a charitable contribution.

           Moreover, the payment structure of the Purchase Price raises tax implications, including

whether: 1) the Purchaser is entitled to a deduction for a “charitable contribution” which is

actually consideration for the purchase of real estate, 2) the Debtor is entitled to a transfer tax

exemption for the entire Purchase Price and 3) whether the charitable contribution classification,

if improper, renders the plan unconfirmable. 11 U.S.C. §§ 1146(c) and 1129(d). Additional

issues arise with respect whether the real estate broker’s commission can or should extend to that

portion of the Purchase Price to be paid to NEB as a charitable contribution.



1
    NEB is the sole member of the Debtor.
     Case 1-17-45570-nhl        Doc 140     Filed 01/07/19     Entered 01/07/19 16:50:04




       For these reasons, unless the Debtor can adequately address the concerns outlined above,

the United States Trustee objects to confirmation of the Plan to the extent its implementation is

dependent upon the Contract of Sale that calls for the Purchase Price to include a charitable

contribution to NEB.


Dated: New York, New York
       January 7, 2019
                                             Respectfully submitted,

                                             WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE

                                      By:    /s/ William E. Curtin
                                             William E. Curtin
                                             Trial Attorney
                                             201 Varick Street, Suite 1006
                                             New York, New York 10014
                                             Tel. No. (212) 510-0500
                                             Fax No. (212) 668-2255
